Exhibit 10.2

 

EXCHANGE AGREEMENT

 

 

THIS AGREEMENT, dated the Effective Date below is entered January 22, 2015, a GV
GLOBAL COMMUNICATIONS, INC., a California corporation (“Holder”) and Forex
International Trading Corp., a Nevada corporation ("Company").

 

WITNESSETH:



WHEREAS, Holder holds a certain securities debt instrument(s), which are in
sever default by the Company, in the principal amount below, which was issued to
an original security holder, creditor of the Company; and

 

WHEREAS, Holder is willing to exchange the debt instruments for a convertible
debenture of the Company in the form attached hereto (the “Debenture”) in order
to reflect the conversion right which would otherwise be afforded the original
holder which is now being reflected in the Debenture; and

 

WHEREAS, pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended
(the “Act”), the Company desires to exchange with the Holder, and the Holder
desires to exchange with the Company, the debt instruments for the Debenture of
the Company on the terms and conditions of and as more fully described in this
Agreement.

 

NOW, THEREFORE, in consideration for the foregoing, the parties hereto agree as
follows:

 

1.Holder and the Company hereby agree to exchange the debt instruments for the
Debenture. Thus, concurrently with the execution of this Agreement, Holder
surrenders hereby its interest in the debt instruments strictly for the
conversion and related rights and Holder will endeavor to use best efforts to
deliver to the Company any promissory notes, commercial paper, or other
evidences of the debt instruments and the Company shall execute and deliver to
Holder an original, executed Debenture to reflect the conversion rights. The
exchange of the debt instruments for the Debenture is being consummated without
registration under the Securities Act of 1933, as amended (the “Act”), pursuant
to the exemption from registration contained in Section 3(a)(9) of the Act. The
Company has not engaged in any general solicitation or engaged or agreed to
compensate any broker or agent in connection with the transactions contemplated
by this Agreement. None of the Company, its subsidiaries, any of their
affiliates, and any person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Debenture under the Act.

 

2.Holder represents and warrants to, and covenants and agrees with, the Company
as follows:

 

a.Holder believes it is not an affiliate, now or by way of the Debenture, and
relies upon the Company knowledge of the members of the Board, officers and
shareholdings in such regard.

 

b.Holder is (i) an "accredited investor" as that term is defined in Rule 501 of
the General Rules and Regulations under the Securities Act of 1933, as amended,
the "Act" by reason of Rule 501 and (ii) able, by reason of the business and
financial experience of its officers (if an entity) and professional advisors
(who are not affiliated with or compensated in any way by the Company or any of
its affiliates or selling agents), to protect its own interests in connection
with the transactions described in this Agreement, and the related documents

 



 

 

 

 

3.This Agreement shall be governed by and interpreted in accordance with the
laws of the State of New York without reference to conflict of laws principles A
facsimile transmission of this signed Agreement shall be legal and binding on
all parties hereto. This Agreement may be signed in one or more counterparts,
each of which shall be deemed an original. The headings of this Agreement are
for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction. This Agreement may be amended only by an instrument
in writing signed by the party to be charged with enforcement. This Agreement,
and the Debenture attached hereto, contains the entire agreement of the parties
with respect to the subject matter hereto, superseding all prior agreements,
understandings or discussions except for the statements made by the Company in
joining the Assignment and Assumption Agreement of on or about this date
relating to the Debt.

 

The Company and Holder have caused this Agreement to be executed by their duly
authorized representatives on the date as first written above.

 

Effective Date: January 22, 2015

Name of Original Debt Holder: Rasel, LTD

Amount of Debenture as off 12/31/2014: $75,273.43

Name of Trading Company: Forex International Trading Corp.

State of Incorporation of Trading Company: Nevada

 

 

  Forex International Trading Corp.       By:  /s/Igwekali Reginald Emmanuel  
Name: Igwekali Reginald Emmanuel   Title: President, Chief Executive Officer,  
  Secretary and Treasurer as well as     Chairman of the Board of Directors

 

 

  GV GLOBAL COMMUNICATIONS, INC.       By:  /s/ Vadim Vaynter   Name: Vadim
Vaynter   Title: President and Sole Director.

 

 

 

 



 

